      Case 1:19-cv-05875-GHW-BCM Document 58 Filed 04/27/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                 04/27/2020
CHANTELLE KREUTTER,
               Plaintiff,                             19-CV-5875 (GHW) (BCM)
-against-                                             ORDER
TELADOC HEALTH, INC., et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

        By letter dated April 23, 2020 (Dkt. No. 54), nonparty Misty Pickett requests that the
Court hear oral argument regarding Pickett's just-filed motion (Dkt. No. 53) to intervene in this
action. Pickett seeks to intervene "for the limited purpose of securing an order temporarily
staying consideration of the motion to dismiss pending in the Action ('Motion to Dismiss') (Dkt.
No. 39), or, in the event the Court elects to proceed to decide the pending motion and grants
dismissal for failure to plead demand futility or failure to state a claim, that it clarifies that any
such dismissal is with prejudice to plaintiff Chantelle Kreutter ('Plaintiff') only, and not as to
other Teladoc stockholders." Id. at 1. Pickett asks that oral argument on her intervention motion
be scheduled for "the same date and time as oral argument on the pending motion to dismiss."
Id. Oral argument on the motion to dismiss – which was filed more than four months, ago on
December 13, 2019 – is scheduled for May 15, 2020 (Dkt. No. 51), along with oral argument on
a motion to dismiss the complaint in a related class action entitled Reiner v. Teladoc Health, Inc.,
No. 18-CV-11603 (GHW) (BCM).

        By letter dated April 24, 2020 (Dkt. No. 55), plaintiff Kreutter requests 35 days to
respond to Pickett's intervention motion, which would make it impossible to schedule oral
argument on that motion for May 15, 2020. Kreutter does not offer to move the argument
date for the motion to dismiss. Instead, she points out that unlike Pickett's intervention motion,
which can be decided by the undersigned magistrate judge, the motion to dismiss will initially
result in the submission of a report and recommendation to the Hon. Gregory H. Woods,
United States District Judge, who will ultimately be responsible for granting or denying the
motion. Id. at 1.

        By letter dated April 27, 2020 (Dkt. No. 56), movant Pickett states that she offered
to agree to the extended briefing schedule requested by Kreutter, but only if Kreutter agreed
"to request that the Court decide the intervention motion before issuing a report
and recommendation on the motion to dismiss." Id. at 2. Pickett reports that Kreutter
rejected the proposal, and renews her request that "the default briefing schedule apply,"
making any opposition due on May 8, 2020. See Local Civil Rule 6.1(b). In the alternative,
Pickett requests that the Court "decide the intervention motion before deciding the motion to
dismiss." April 27 Ltr. at 2.

       The Court has not yet heard from defendants concerning the scheduling and sequencing
issues raised in the letters from Pickett and Kreutter. If defendants wish to be heard, they
are directed to set forth their position, in a letter no longer than two pages, no later than
Tuesday,
     Case 1:19-cv-05875-GHW-BCM Document 58 Filed 04/27/20 Page 2 of 2



April 28, 2020. Any reply letters must be limited to one page apiece and filed no later than
Wednesday, April 29, 2010. Thereafter, no further written submissions will be accepted on the
matter.

Dated: New York, New York
       April 27, 2020

                                          SO ORDERED.



                                          ________________________________
                                          BARBARA MOSES
                                          United States Magistrate Judge




                                             2
